People v Welch (2015 NY Slip Op 09180)





People v Welch


2015 NY Slip Op 09180


Decided on December 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2015

Mazzarelli, J.P., Richter, Manzanet-Daniels, Kapnick, JJ.


16378 539/13

[*1] The People of the State of New York, Respondent, —
vQuincy Welch, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren J. Springer of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Rene K. Uviller, J.), rendered on or about October 2, 2013,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: DECEMBER 10, 2015
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.